DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
“when a distance from a center of the flow space in a horizontal plane is represented on a scale of 0% to 100%” – the drawings show a range of 100% to -100% in Fig. 8, making 0% to 100% impossible as shown in Fig. 8;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5, lines 9-10 recites “the flow space of the lower header manifold…the flow space of the upper header manifold” and should recite “a flow space of the lower header manifold…a flow space of the upper header manifold.
Claim 7, line 22 and line 24 recites “a header manifold” and should recite “a header manifold of the plurality of header manifolds.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first expansion device” in claim 11;
“a bypass flow control mechanism” in claim 12;
“a flow switching device” in claim 13;
“a second expansion device” in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the first and second expansion devices appear to be drawn to valves or known equivalents (per Fig. 62 of the Drawings which show the first expansion device 62 and the second expansion device 90 with the schematic drawing of a valve), the bypass flow control mechanism appears to be drawn to a capillary tube, pipe diameter adjustment, or known equivalents (per paragraph [0141] in the published specification), the flow switching device appears to be drawn to a four-way valve or known equivalents (per paragraph [0273] of the published specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a majority of the branch tubes located at or below a height of the boss are inserted into the header manifold such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and a7Docket No. 524135USPreliminary Amendment majority of the branch tubes located above the height of the boss are connected to the header manifold such that distal ends of the branch tubes are positioned at more than 50% of the distance from the center” which renders the claim indefinite as the limitation as the structure intended to be defined by the limitation is unclear in view of the drawings and specification. Specifically, Fig. 1 shows the bottommost tubes (i.e. those below the boss) to be inserted further than the uppermost tubes (i.e. those above the boss) which contradicts the claim. This arrangement is shown further in Figs. 15-17, 19-21, 26-29. Clarification is requested.
	
	Regarding claim 1, in line 23 the claim recites “the center” which renders the claim indefinite as it is unclear which center the claim is referring to, as in line 16 the claim recites “a center of the header manifold” and in line 18 recites “a center of the flow space in a horizontal plane.” For the purposes of examination, the Examiner will interpret the claim to be referring to the center of the flow space. 

	Regarding claim 2, the claim recites “x is refrigerant quality” which renders the claim indefinite as it is unclear what the refrigerant quality represents, and what defines the quality of the refrigerant. Per the specification, the quality appears to be related to the temperature of the refrigerant (per paragraph [0250] of the published specification) but there is not a clear representation of what the quality represents and how it is determined from the temperature of refrigerant. Clarification is requested.
	
	Regarding claim 3, the claim is rejected on the same basis noted above in the rejection of claim 2 as the claim recites that “the refrigerant entering the header manifold has a quality x…” which renders the claim indefinite as it is unclear what the refrigerant quality is, what it represents, and how it is determined. Clarification is requested.

	Regarding claim 6, the claim recites “the axial fan includes a plurality of axial fans” which renders the claim indefinite as it is unclear how a singular axial fan can include multiple axial fans. For the purposes of examination, the Examiner will interpret the claim to mean that the at least one axial fan includes a plurality of axial fans.

	Regarding claim 6, the claim recites “a majority of the branch tubes located at or below a height of the boss of the axial fan” which renders the claim indefinite for a number of reasons. Firstly, it is unclear if the claim is referring the same majority of the branch tubes located at or below a height of the boss of the axial fan recite in claim 1, or if the claim is claiming a new majority of the branch tubes located at or below a height of the boss of the axial fan. Further, the limitation recites “the axial fan” after previously reciting that the axial fan includes a plurality of axial fans, thus making it unclear which of the plurality of axial fans is being referred to by the axial fan.

	Regarding claim 6, the claim recites “a majority of the branch tubes located above a height of the boss of the axial fan” which renders the claim indefinite or a number of reasons. Firstly, it is unclear if the claim is referring the same majority of the branch tubes located above the height of the boss of the axial fan recite in claim 1, or if the claim is claiming a new majority of the branch tubes located at or below a height of the boss of the axial fan. Further, the limitation recites “the axial fan” after previously reciting that the axial fan includes a plurality of axial fans, thus making it unclear which of the plurality of axial fans is being referred to by the axial fan.

	Regarding claim 7, the claim is recites “a majority of the branch tubes connected 10Docket No. 524135USPreliminary Amendment to a header manifold located closest to the fan are inserted such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and a majority of the branch tubes connected to a header manifold disposed below the header manifold located closest to the fan are connected such that distal ends of the branch tubes are positioned at more than 50% of the distance from the center” and is rendered indefinite for the same reasons noted above in the rejection of claim 1. Please see the rejection of claim 1 for the reasons why claim 7 is indefinite. 

	Regarding claim 7, in line 24 the claim recites “the header manifold” which renders the claim indefinite as the claim previously recites “a plurality of header manifolds” making it unclear which of the plurality of header manifolds is being referred to by the header manifold limitation, or if the claim is referring to a new header manifold. For the purposes of examination, the Examiner will interpret the claim to be referring to a header manifold that is one of the plurality of header manifolds.

 	Regarding claim 7, in line 24 the claim recites “the center” which renders the claim indefinite as it is unclear which center the claim is referring to, as in line 15 the claim recites “a center of the header manifold” and in line 19 recites “a center of the flow space in a horizontal plane.” For the purposes of examination, the Examiner will interpret the claim to be referring to the center of the flow space. 

Regarding claim 9, the claim recites “a majority of the branch tubes connected to the header manifold are inserted into the header manifold such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and at least uppermost one of the branch tubes connected to the header manifold is connected to the header manifold such that a distal end of the branch tube is positioned at more than 50% of the distance from the center” which renders the claim indefinite as noted in the rejection of claim 1 above. Please see the rejection above for the reasons why claim 9 is indefinite. 

	Regarding claim 9, in line 27 the claim recites “the center” which renders the claim indefinite as it is unclear which center the claim is referring to, as in line 16 the claim recites “a center of the header manifold” and in line 18 recites “a center of the flow space in a horizontal plane.” For the purposes of examination, the Examiner will interpret the claim to be referring to the center of the flow space. 

	Regarding claims 11 and 14, the claims recite “a quality of the refrigerant” which renders the claim indefinite as it is unclear what the refrigerant quality is, what it represents, and how it is determined. Clarification is requested.

	Claims 2-6 and 10-14 are rejected based on their dependency to claim 1. 
	Claim 8 is rejected based on its dependency to claim 7.

Allowable Subject Matter
Claims 1, 7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Jindou (US 2015/0027672) in view of Cho (US 2016/0047580). 
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:	An air-conditioning apparatus comprising: a heat exchanger including a plurality of heat transfer tubes in which refrigerant flows, the plurality of heat transfer tubes being arranged so as to be spaced apart from each other in a vertical direction, and a header manifold that has a flow space defined inside the header manifold and extending in the vertical direction, the header manifold allowing refrigerant to flow into the plurality of heat transfer tubes from a plurality of branch tubes, the plurality of branch tubes being arranged so as to be spaced apart from each other in the vertical direction; an axial fan including a blade disposed around a boss that rotates, the blade having a rotational plane that faces the plurality of heat transfer tubes in a horizontal direction; and a refrigerant circuit to direct the refrigerant into the flow space such that the refrigerant flows upward in a two-phase gas-liquid state, and to cause the refrigerant to evaporate in the heat exchanger, wherein the refrigerant flows in the header manifold in an annular or churn flow pattern in which gas-phase refrigerant collects at a center of the header manifold and liquid- phase refrigerant collects on a wall surface of the header manifold, and wherein when a distance from a center of the flow space in a horizontal plane is represented on a scale of 0 to 100%, where 0% is the center of the flow space and 100% is a position of the wall surface of the header manifold, among the plurality of branch tubes located within a height range that allows the blade to rotate, a majority of the branch tubes located at or below a height of the boss are inserted into the header manifold such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and a7Docket No. 524135USPreliminary Amendment majority of the branch tubes located above the height of the boss are connected to the header manifold such that distal ends of the branch tubes are positioned at more than 50% of the distance from the center.
Jindou teaches a heat exchanger (Title, 23, Fig. 3, paragraph [0011]) with a header manifold (60, Fig. 3, paragraph [0011]) with tubes inserted into the header (31, Fig. 5A-5D, paragraph [0011]) wherein the cross-section of the flow space of the header manifold can be determined and set based on the mass flow rate which refrigerant flows into the flow space (see paragraph [0023]), and further teaches that the heat exchanger is provided with a fan (15, Fig. 1, paragraph [0041]). 
Cho teaches a tube (Cho, 225, Fig. 9, paragraph [0016]) which branches into a plurality of branch tubes (Cho, see Fig. 9) to provide refrigerant to an outdoor heat exchanger (see Cho, Fig. 5, paragraph [0134]). 
A combination of Jindou in view of Cho would be obvious to suggest a turbulent flow of refrigerant into the heat exchanger which thereby increases the rate of heat exchanger in the system. However, the combination totally lacks the specific nature in how the structure of the claimed invention is laid out, and does not have a suggestion to combine the specific of at least:
when a distance from a center of the flow space in a horizontal plane is represented on a scale of 0 to 100%, where 0% is the center of the flow space and 100% is a position of the wall surface of the header manifold, among the plurality of branch tubes located within a height range that allows the blade to rotate, a majority of the branch tubes located at or below a height of the boss are inserted into the header manifold such that distal ends of the branch tubes are positioned at 0 to 50% of the distance from the center, and a7Docket No. 524135USPreliminary Amendment majority of the branch tubes located above the height of the boss are connected to the header manifold such that distal ends of the branch tubes are positioned at more than 50% of the distance from the center.
While Jindou mentions that the cross-section of the flow space of the header can be set based on the mass flow rate, the specifics on the tubes are inserted at the variations mentioned in the claimed invention, and how the tubes are positioned relative to the boss of the fan, and how the tubes above or below the boss have different insertion degrees to the header manifold. 
Thus, in the Examiner’s opinion a modification would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1, 7, and 9, with dependent claims therefrom are considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763